The Honorable Jerry Hunton State Representative 14221 Greasy Valley Road Prairie Grove, AR 72753
Dear Representative Hunton:
This is in response to your request for an opinion on the following questions:
  1. Do people who draw retirement from states and cities other than Arkansas but live here and pay taxes on this money have the same or similar standing as federal retired workers who have just won their case concerning taxes paid on their retirement monies?
  2. If this class of workers were to file suit against the state, would they win in your opinion?
Arkansas residents who have retired from employment with other states' agencies and political subdivisions, i.e., those who draw retirement from other states and cities, were included in the certified class that won its case in Pledger v. Bosnick,306 Ark. 45, 811 S.W.2d 286 (1991). Thus, in response to both of your questions, these retirees were in fact successful in arguing that they are entitled to a refund of income tax collected on their retirement income since 1985. 306 Ark. at 48.
Please note that I have enclosed a Retiree Refund Claim Form developed by the State of Arkansas Department of Finance and Administration. Claim forms are to be sent to:
  Retiree Refund Claim Group P.O. Box 8055 Little Rock, AR 72203
The telephone number for the Refund Claim Group is: (501) 682-7226.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure